OutNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed May 2, 2022. 

Amendments
           Applicant's amendments, filed September 26, 2019, is acknowledged. Applicant has cancelled Claims 1-15, and added new claims, Claims 16-31. 
	Claims 16-31 are pending. 

Election/Restrictions
	Applicant has elected without traverse the following species, wherein: 
i) the alternative viral vector is pLenti-puro, as recited in Claim 18; 
ii) the alternative autoimmune disease is multiple sclerosis, as recited in Claim 26; and 
iii) the alternative therapeutic functional property is Th cell differentiation is rebalanced, as recited in Claim 29.

Claims 16-31 are pending. 
Claims 19, 23-25, 27-28, and 30 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
Claims 16-18, 20-22, 26, 29, and 31 are under examination. 

Priority
This application, filed on September 26, 2019, is a 371 of PCT/CN2018/081117 filed on March 29, 2018. 
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). 
While a certified copy of PCT/CN2018/081117 filed on March 29, 2018 and a certified copy of the foreign patent application CN 201710214232 filed on April 1, 2017 are provided with the instant application, a certified English translation of said foreign patent applications have not been provided.

Response to Amendment
Applicant has filed papers on May 4, 2022 asserted to be translation(s) of foreign priority. However, said papers fail to provide the signature of the human translator certifying foreign patent application CN 201710214232 filed on April 1, 2017 and/or PCT/CN2018/081117 filed on March 29, 2018. Thus, such papers are not considered certified English translations of the foreign priority documents. 
See 37 CFR 41.154(b) Translation required. When a party relies on a document or is required to produce a document in a language other than English, a translation of the document into English and an affidavit attesting to the accuracy of the translation must be filed with the document.

Information Disclosure Statement
1.	Applicant has filed an Information Disclosure Statement on April 18, 2022 that has been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question. As set forth by the court in Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972):
[W]e think that it is unfair to the busy examiner, no matter how diligent and well informed he may be, to assume that he retains details of every pending file in his mind when he is reviewing a particular application . . . [T]he applicant has the burden of presenting the examiner with a complete and accurate record to support the allowance of letters patent.
See MPEP §2001.06(b).

Specification
2. 	The prior objection to the disclosure is withdrawn in light of Applicant’s argument that an amendment to the Specification (papers filed November 16, 2021) had been made to provide corresponding SEQ ID NO’s, which the Examiner finds persuasive. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

3. 	Claims 17-18, 20-22, 26, 29, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 17-18, 22, 26, 29, and 31 recite the phrase “according to”, which renders the claims indefinite because the specification fails to disclose what variants of the products and methods fall within the metes and bounds of “according to”, as opposed to variants of the products and methods that are outside the metes and bounds of “according to”. 
The phrase “according to” does not have the same meaning as, nor is identical in scope to, and is broader in scope than, the preposition “of” (e.g. vector of claim #; method of claim #). See Claim 20-21, for example. 
The Examiner respectfully suggests replacing “according to” with “of”.
The instant claim as a whole does not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent.
Claims 20-21 are included because they depend from Claim 17 that recites “according to”.
Appropriate correction is required. 

4. 	Claims 22, 26, 29, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 22 recites the step of administering to the subject a therapeutically effective amount of the viral particle, which renders the claim indefinite. Therapeutically effective to do what? 
The recitation denotes a genus of phenotypes by which “therapeutically effective amount” is to be determined and/or identified, thereby rendering the claim indefinite. A claim may be rendered indefinite by reference to an object that is variable. (MPEP §2173.05(b)).
The specification discloses therapeutic effect may include: 
reducing the risk of autoimmune inflammation in pancreatic islets (pg 9, line 5); 
reducing the content of n-6 PUFAs and increasing the content of n-3 PUFAs, thereby changing the ratio of n-6/n-3 PUFAs (pg 9, lines 21-22); 
reduce blood glucose levels (pg 12, line 27); 
increase serum insulin levels (pg 12, line 28); 
promote differentiation of Th cells into Th2 cells (pg 12, line 32); 
antagonize an effect of Th1 cell activation (pg 12, line 32); 
reduce secretion levels of pro-inflammatory factors (pg 12, line 33); 
inhibit infiltrations of CD8+ CTL cells and macrophages in islets (pg 13, line 2); 
alleviate occurrences of islet inflammation and peripancreatitis (pg 13, line 2); 
increase the percentages of Th2 and Treg cells and/or decrease the percentages of Th1 and Th17 cells (pg 24, lines 30-32); and/or
resist inducers of multiple sclerosis (MS) (pg 25, line 1). 
Figures 4-5 illustrate a temporal variable from which ‘therapeutically effective’ is observed, e.g. several weeks after administration (up to 9 weeks; Figures 4-8, legends).
If there are multiple ways to measure “therapeutically effective amount”, to wit, concentration, time after administration, and/or phenotypic result, yet each yields a different result, then the claim may be indefinite because it is unclear which method is to be performed to determine infringement. 
Appropriate correction is required. 
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claim.

5. 	Claim(s) 29 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
	Independent Claim 22 recites a method of treating an inflammatory or autoimmune disease in a subject, the method comprising the step of administering to the subject a therapeutically effective amount of a viral particle comprising a lentiviral expression vector comprising a mammalianized fat-1 gene.
	Dependent Claim 29 recites wherein the thus-administered viral particle has the functional property of achieving rebalanced Th cell differentiation. 
Either Th cell differentiation rebalance is an inherent functional property of (that naturally flows from) the thus-administered therapeutically effective amount of the viral particle of Claim 22, or it is not. 
To the extent it is an inherent property (that naturally flows) from the product/method step of the independent claim, then the instant claim fails to further limit the independent claim.
Furthermore, in regard to instant claims, it is noted that the "wherein the Th cell differentiation is rebalanced" clause does not recite any additional structure(s) and/or active method step(s), but simply states a characterization or conclusion of the results of thus-administered therapeutically effective amount of the viral particle positively recited in the independent claim. Therefore, the "wherein" clause is not considered to further limit the method defined by the claim and has not been given weight in construing the claims. See Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171,26 USPQ2d 1018, 1023 (Fed Cir. 1993) ("A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim."). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.").
The specification fails to disclose a therapeutically effective amount of the viral particle express mfat-1 that is capable of treating an inflammatory or autoimmune related disease in a subject, yet does NOT also rebalance Th cell differentiation. 
	'Even if such a phrase did hold patentable weight, the phrase would likely be rejected under 35 USC 112(b) for being indefinite because such a phrase would amount to a 'functional limitation' whereby one of ordinary skill in the art would essentially need to 'guess' what steps must occur in the claim, in addition to the positively-recited method steps, in order to result in 'wherein the....' (the 'intended result' phrase in the claim).  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

6. 	Claim(s) 22, 26, 29, and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent Claim 22 recites a method of treating an inflammatory or autoimmune disease in a subject, the method comprising the step of administering to the subject a therapeutically effective amount of a viral particle comprising a lentiviral expression vector comprising a mammalianized fat-1 gene.
The claims are broad for encompassing an enormous genus of viral vector composition dosages to be administered to the subject. 
The claims encompass a broad genus of therapeutic effects for which the corresponding ‘therapeutically effective amount’ (syn. dosage) of the viral vector composition to necessarily and predictably achieve said therapeutic effect(s) is not disclosed. 
The claim denotes that not all of the viral particle compositions, e.g. dosages, and/or method step(s) are able to achieve therapeutically effective functional property(ies) recited in the independent claim. 

	Dependent Claim 29 recites wherein the thus-administered viral particle has the functional property of achieving rebalanced Th cell differentiation. 
Either Th cell differentiation rebalance is an inherent functional property of (that naturally flows from) the thus-administered therapeutically effective amount of the viral particle of Claim 22, or it is not. 
The claim denotes that not all of the viral particle compositions, e.g. dosages, and/or method step(s) of the independent claim are able to achieve the functional property(ies) recited in the dependent claim. 
To the extent it is not an inherent property (that naturally flows) from the product/method of the independent claim, then the claim is considered to lack adequate written description for failing to recite the structure that is necessary and sufficient to cause the recited functional language. 
The limitation "wherein the Th cell differentiation is rebalanced" merely states a functional characteristic without providing any indication about how the functional characteristic is provided. The functional characteristic does not follow from (is not an inherent property of) the structure and/or method step recited in the independent claim, and thus the ordinary artisan would not know what modification(s) must be made in order to fulfill the instant recitation. 
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The disclosure of a single species is rarely, if ever, sufficient to describe a broad genus, particularly when the specification fails to describe the features of that genus, even in passing. (see In re Shokal 113USPQ283(CCPA1957); Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000).
The specification discloses therapeutic effect may include: 
reducing the risk of autoimmune inflammation in pancreatic islets (pg 9, line 5); 
reducing the content of n-6 PUFAs and increasing the content of n-3 PUFAs, thereby changing the ratio of n-6/n-3 PUFAs (pg 9, lines 21-22); 
reduce blood glucose levels (pg 12, line 27); 
increase serum insulin levels (pg 12, line 28); 
promote differentiation of Th cells into Th2 cells (pg 12, line 32); 
antagonize an effect of Th1 cell activation (pg 12, line 32); 
reduce secretion levels of pro-inflammatory factors (pg 12, line 33); 
inhibit infiltrations of CD8+ CTL cells and macrophages in islets (pg 13, line 2); 
alleviate occurrences of islet inflammation and peripancreatitis (pg 13, line 2); 
increase the percentages of Th2 and Treg cells and/or decrease the percentages of Th1 and Th17 cells (pg 24, lines 30-32); and/or
resist inducers of multiple sclerosis (MS) (pg 25, line 1). 
Figures 4-5 illustrate a temporal variable from which ‘therapeutically effective’ is observed, e.g. several weeks after administration (up to 9 weeks; Figures 4-8, legends).
The specification fails to disclose a nexus between a first ‘therapeutically effective amount’ and its corresponding first therapeutic result, as opposed to a second ‘therapeutically effective amount’ and its corresponding second therapeutic result.
The specification fails to disclose what modification(s) to a first therapeutically effective amount of the viral particle express mfat-1 that is capable of increasing blood glucose levels but is not capable of rebalancing Th cell differentiation to a second therapeutically effective amount that is necessarily and predictably capable of increasing blood glucose levels and rebalancing Th cell differentiation.
The claims are broad for reasonably encompassing an enormous genus of anatomically distinct administration routes, e.g. oral, lingual, inhalation, topical, rectal, intraperitoneal, intracranial, intrathecal, subcutaneous, and intravenous routes.
The specification fails to disclose a first therapeutically effective amount of the viral particle express mfat-1 that, upon oral administration, is capable of increasing blood glucose levels but is not capable of rebalancing Th cell differentiation, as opposed to a second therapeutically effective amount of the viral particle express mfat-1 that, upon topical administration, is capable of rebalancing Th cell differentiation but is not capable of increasing serum insulin levels.
Rather, the only administration route reduced to practice is intravenous administration of 1x10^9 viral transduction units/kg (Example 3, pg 22, lines 6-7).
Kang et al (U.S. 2009/0178148) is considered relevant prior art for having disclosed methods of treating a subject comprising the step of administering to said subject a nucleic acid encoding an n-3 desaturase (claims 1 and 8-14), wherein said nucleic acid encoding an n-3 desaturase is a fat-1 gene (Abstract), thereby treating an inflammatory or autoimmune disease or disorder (claim 14). Kang et al disclosed the nucleic acid vectors, e.g. viral vectors [0032], are formulated with a pharmaceutically acceptable carrier, and may be administered via oral, parenteral, intravenous, intramuscular, intradermal, subcutaneous, or inhalation routes [0009]. Kang et al disclosed a prophetic example of administering a viral vector encoding fat-1 to the heart of a rat animal model (Example 7). However, there is not actual reduction to practice, and thus no evidence of having administered a ‘therapeutically effective amount’ to the subject. 
Kimmerling et al (Viral Delivery of the Fat-1 Gene to Treat Post-Traumatic Arthritis with Diet-Induced Obesity, Dissertation, Department of Biomedical Engineering, Duke University, OCLC Number 960641127, ProQuest Dissertations Publishing 10146280, 2016) is considered relevant prior art for having taught a method of treating inflammation in a mouse model, the method comprising the step of administering a viral vector comprising a mammalianized fat-1 (mfat-1) gene (pg 88, 4.2.1.2, “mammalian codon-optimized fat-1…obtained from Dr. Kang”). Kimmerling et al taught that the viral vector dosage differs depending on the route of administration (pg 97, section 2.2.2.8), and furthermore, while systemic administration conferred protection against synovial inflammation, local administration did not (pg 121, last ¶). Thus, although reducing the content of n-6 PUFAs and increasing the content of n-3 PUFAs, thereby changing the ratio of n-6/n-3 PUFAs (pg 9, lines 21-22) may be achieved to some degree, such is itself not sufficient to achieve a real-world, clinically meaningful, therapeutic effect for the broadly claimed genus of inflammatory- or autoimmune-related diseases. 
Kimmerling et al is silent to the thus-administered viral vector achieving therapeutic effects encompassed by the instant claims and disclosed in the specification, including reducing the risk of autoimmune inflammation in pancreatic islets (pg 9, line 5), reducing blood glucose levels (pg 12, line 27), increasing serum insulin levels (pg 12, line 28), promoting differentiation of Th cells into Th2 cells (pg 12, line 32), antagonizing an effect of Th1 cell activation (pg 12, line 32), reducing secretion levels of pro-inflammatory factors (pg 12, line 33), inhibiting infiltrations of CD8+ CTL cells and macrophages in islets (pg 13, line 2), alleviating occurrences of islet inflammation and peripancreatitis (pg 13, line 2), increasing the percentages of Th2 and Treg cells and/or decreasing the percentages of Th1 and Th17 cells (pg 24, lines 30-32), and/or resisting inducers of multiple sclerosis (MS) (pg 25, line 1). 

Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).

Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that the applicant is in possession of the broad genus of therapeutically effective amounts of the viral particles, at the time the application was filed. 
Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112, first paragraph. 
MPEP 2163 - 35 U.S.C. 112(a) and the first paragraph of pre-AIA  35 U.S.C. 112 require that the “specification shall contain a written description of the invention ....” This requirement is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7. 	Claim(s) 16-17 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimmerling et al (Viral Delivery of the Fat-1 Gene to Treat Post-Traumatic Arthritis with Diet-Induced Obesity, Dissertation, Department of Biomedical Engineering, Duke University, 2016), as evidenced by Salmon et al (Production and titration of lentiviral vectors, Curr Protoc Hum Genet, Suppl 54, Chapter 12: Unit 12.10, 24 pages, 2007).
	With respect to Claim 16, Kimmerling et al taught a viral vector comprising a mammalianized fat-1 (mfat-1) gene having a polynucleotide sequence of SEQ ID NO:1 (pg 88, 4.2.1.2, “mammalian codon-optimized fat-1…obtained from Dr. Kang”). 
Instant claim does not require the polynucleotide sequence of SEQ ID NO:1. Rather, the broadest reasonable interpretation encompasses one or more smaller polynucleotide sequences (per “a…sequence…of”) within SEQ ID NO:1. 
	With respect to Claim 17, Kimmerling et al taught the viral vector is a lentiviral vector (e.g. pg 86, “Fat-1 lentivirus vector”; pg 87, Section 4.2, “the Fat-1 gene was cloned onto a lentiviral vector”). 
With respect to Claim 20, Kimmerling et al taught viral particle comprising the viral vector (e.g. pg 88, 4.2.1.3 Production of lentivirus, “virus was produced…”; “harvested virus was concentrated”). 
With respect to Claim 21, Kimmerling et al taught producing the lentiviral particles using the method of Salmon et al (2007), wherein Salmon et al taught that the lentiviral particles are suspended in phosphate buffered saline (pg 5), which is considered a therapeutically acceptable carrier.
	Thus, Kimmerling et al anticipate the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8. 	Claims 16-17 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over An et al (Heterologous expression of C. elegans fat-1 decreases the n-6/n-3 fatty acid ratio and inhibits adipogenesis in 3T3-L1 cells, Biochem. Biophys. Res. Comm. 428: 405-410, 2012) in view of Cheng et al (Production of transgenic beef cattle rich in n-3 PUFAs by somatic cell nuclear transfer, Biotechnol. Let. 37: 1565-1571, 2015) and Kang et al (U.S. 2017/0172118, priority to March 21, 2014).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
An et al is considered relevant prior art for having taught a lentiviral vector comprising a polynucleotide sequence encoding n-3 fatty acid desaturase (fat-1) (pg 406, col. 1, Materials and Methods, 2.3, Production of recombinant lentiviruses) for expression in tissue cultured mammalian host cells (entire paper).

An et al do not teach the polynucleotide sequence encoding n-3 fatty acid desaturase (fat-1) is a mammalianized fat-1 (mfat-1). 
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 16, Cheng et al is considered relevant prior art for having taught an expression vector comprising a mammalianized fat-1 (mfat-1) gene whose coding region (start codon to stop codon) is 100% identical to instant SEQ ID NO:1 (Supplementary Table 1, start codon to stop codon) for fat-1 expression in a mammalian organism.
Nucleotides 1-22 of SEQ ID NO:1 are non-coding, and thus not dispositive for patentability of a mammalianized fat-1 gene.
 	Nucleotides 1232-1248 of SEQ ID NO:1 are non-coding, and thus not dispositive for patentability of a mammalianized fat-1 gene.
The "mere existence of differences between the prior art and an invention does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art."Id.
Kimmerling et al taught that the mammalianized fat-1 nucleotide sequence from Dr. Kang was modified at the 5’ and 3’ ends to allow for ease in inserting the gene into the lentiviral vector (pg 88, 4.2.1.2).
Similarly, instant specification discloses 5’ and 3’ primers used to clone the mfat-1 cDNA to be modified to comprise restriction cloning sites immediately adjacent to the mfat-1 translation start codon and translation stop codon (pg 10, “method for constructing the viral vector…”).
The instant specification fails to disclose an element of criticality for 22 non-coding nucleotides 5’ and the 16 non-coding nucleotides 3’ to the mfat-1 coding region of SEQ ID NO:1. 

Kang et al is considered relevant prior art for having disclosed codon-optimized fat-1 [0035] that may be encoded by recombinant lentiviral vectors [0115, 127, 130-131].

Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology, nucleic acid expression vectors, and the creation of transgenic cells and organisms. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first fat-1 cDNA, as taught by An et al, with a second fat-1 cDNA, i.e. a mammalian codon-optimized fat-1 cDNA, as taught by Cheng et al and Kang et al, in a viral expression vector with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first fat-1 cDNA with a second fat-1 cDNA, i.e. a mammalian codon-optimized fat-1 cDNA, in a viral expression vector because those of ordinary skill in the art recognized that fat-1 is an invertebrate gene (C. elegans) and that expression of the artisan’s gene of interest is improved when codon-optimized for the host organism, as successfully demonstrated by Cheng et al, who successfully expressed a mammalianized fat-1 (mfat-1) cDNA whose coding region (start codon to stop codon) is 100% identical to instant SEQ ID NO:1, and Kang et al disclosed that codon-optimized fat-1 nucleic acids may be expressed from lentiviral vectors.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 17, An et al taught a lentiviral expression vector (pg 406, col. 1, Materials and Methods, 2.3, Production of recombinant lentiviruses). 
Kang et al disclosed recombinant lentiviral vectors [0115, 127, 130-131].
With respect to Claim 20, An et al taught viral particle comprising the viral vector (e.g. pg 406, col. 2, “viruses were produced”). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

9. 	Claims 17-18 and 20-21 are rejected under AIA  35 U.S.C. 103 as being unpatentable over An et al (Heterologous expression of C. elegans fat-1 decreases the n-6/n-3 fatty acid ratio
and inhibits adipogenesis in 3T3-L1 cells, Biochem. Biophys. Res. Comm. 428: 405-410, 2012) in view of Cheng et al (Production of transgenic beef cattle rich in n-3 PUFAs by somatic cell nuclear transfer, Biotechnol. Let. 37: 1565-1571, 2015) and Kang et al (U.S. 2017/0172118, priority to March 21, 2014), as applied to Claims 16-17 and 20 above, and in further view of Campeau et al (A Versatile Viral System for Expression and Depletion of Proteins in Mammalian Cells, PLoS One 4(8): 18 pages, e6529, 2009) and Addgene product catalog (pLenti CMV GFP Puro; https://www.addgene.org/17448; last visited May 13, 2022).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
Neither An et al, Cheng et al, nor Kang et al taught/disclosed a composition comprising lentiviral vector particle and a therapeutically acceptable carrier.
	However, prior to the effective filing date of the instantly claimed invention, and with respect to Claims 18 and 20-21, Campeau et al is considered relevant prior art for having taught lentiviral expression vectors (entire paper), including pLenti-puro (pg 5, col. 2, “one version of the vector confers resistance to puromycin”). Campeau et al taught purification of viral particles, said viral particles being suspended in a therapeutically acceptable carrier, to wit, HEPES-buffered saline (pg 14, col. 1, collection of viral supernatant).

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify a lentiviral composition to comprise a therapeutically acceptable carrier, e.g. HEPES-buffered saline, with a reasonable expectation of success because those of ordinary skill in the art previously recognized that methods of preparing lentiviral particle compositions comprise suspending lentiviral particles in phosphate buffered saline, which is considered a therapeutically acceptable carrier. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 17, An et al taught a lentiviral expression vector (pg 406, col. 1, Materials and Methods, 2.3, Production of recombinant lentiviruses). 
Campeau et al taught recombinant lentiviral vectors, including pLenti-puro (entire paper), whereby said pLenti-puro has long-been commercially available to the ordinary artisan (Addgene). 
With respect to Claim 18, An et al taught a lentiviral expression vector (pg 406, col. 1, Materials and Methods, 2.3, Production of recombinant lentiviruses). 
Campeau et al taught recombinant lentiviral vectors, including pLenti-puro (entire paper), whereby said pLenti-puro has long-been commercially available to the ordinary artisan (Addgene). 
With respect to Claim 20, An et al taught viral particle composition comprising the viral vector (e.g. pg 406, col. 2, “viruses were produced”). 
Campeau et al taught purification of viral particles, said viral particles being suspended in a therapeutically acceptable carrier, to wit, HEPES-buffered saline (pg 14, col. 1, collection of viral supernatant).
With respect to Claim 21, Campeau et al taught purification of viral particles, said viral particles being suspended in a therapeutically acceptable carrier, to wit, HEPES-buffered saline (pg 14, col. 1, collection of viral supernatant).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

10. 	Claims 17 and 20-21 are rejected under AIA  35 U.S.C. 103 as being unpatentable over An et al (Heterologous expression of C. elegans fat-1 decreases the n-6/n-3 fatty acid ratio
and inhibits adipogenesis in 3T3-L1 cells, Biochem. Biophys. Res. Comm. 428: 405-410, 2012) in view of Cheng et al (Production of transgenic beef cattle rich in n-3 PUFAs by somatic cell nuclear transfer, Biotechnol. Let. 37: 1565-1571, 2015) and Kang et al (U.S. 2017/0172118, priority to March 21, 2014), as applied to Claims 16-17 and 20 above, and in further view of Kang et al (Fat-1 mice convert n-6 to n-3 fatty acids, Nature 427: 504, 2004; hereafter Kang-2), Ikawa et al (Generation of Transgenic Mice Using Lentiviral Vectors: A Novel Preclinical Assessment of Lentiviral Vectors for Gene Therapy, Mol. Therapy 8(4): 666-673, 2003), and Salmon et al (Production and titration of lentiviral vectors, Curr Protoc Hum Genet, Suppl 54, Chapter 12: Unit 12.10, 24 pages, 2007).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
Neither An et al, Cheng et al, nor Kang et al taught/disclosed a composition comprising lentiviral vector particle and a therapeutically acceptable carrier.
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claim(s) 21, Kang-2 is considered relevant prior art for having taught a transgenic mouse whose genome comprises a heterologous fat-1 transgene. 
Ikawa et al is considered relevant prior art for having taught the generation of transgenic mice using lentiviral vectors (Title).
Salmon et al is considered relevant prior art for having taught methods of preparing lentiviral particle compositions, wherein the lentiviral particles are suspended in phosphate buffered saline (pg 5), which is considered a therapeutically acceptable carrier.

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify a lentiviral composition to comprise a therapeutically acceptable carrier, e.g. phosphate buffered saline, with a reasonable expectation of success because those of ordinary skill in the art previously recognized that methods of preparing lentiviral particle compositions comprise suspending lentiviral particles in phosphate buffered saline, which is considered a therapeutically acceptable carrier. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 17, An et al taught a lentiviral expression vector (pg 406, col. 1, Materials and Methods, 2.3, Production of recombinant lentiviruses). 
Kang et al disclosed recombinant lentiviral vectors [0115, 127, 130-131].
Ikawa et al taught lentiviral expression vectors (entire paper). 
Salmon et al taught lentiviral expression vectors (entire paper). 
With respect to Claim 20, An et al taught viral particle composition comprising the viral vector (e.g. pg 406, col. 2, “viruses were produced”). 
Ikawa et al taught viral particle composition comprising the viral vector (entire paper). 
Salmon et al taught viral particle composition comprising the viral vector (entire paper). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

11. 	Claims 22, 26, and 31 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Kang et al (U.S. 2009/0178148) in view of Kimmerling et al (Viral Delivery of the Fat-1 Gene to Treat Post-Traumatic Arthritis with Diet-Induced Obesity, Dissertation, Department of Biomedical Engineering, Duke University, OCLC Number 960641127, ProQuest Dissertations Publishing 10146280, 2016), Cheng et al (Production of transgenic beef cattle rich in n-3 PUFAs by somatic cell nuclear transfer, Biotechnol. Let. 37: 1565-1571, 2015) and Kang et al (U.S. 2017/0172118, priority to March 21, 2014).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
With respect to Claim 22, Kang et al is considered relevant prior art for having disclosed methods of treating a subject comprising the step of administering to said subject a nucleic acid encoding an n-3 desaturase (claims 1 and 8-14), wherein said nucleic acid encoding an n-3 desaturase is a fat-1 gene (Abstract), thereby treating an inflammatory or autoimmune disease or disorder (claim 14). Kang et al disclosed the nucleic acid vectors, e.g. viral vectors [0032], are formulated with a pharmaceutically acceptable carrier, and may be administered via oral, parenteral, intravenous, intramuscular, intradermal, subcutaneous, or inhalation routes [0009]. 
Kang et al disclosed a prophetic example of administering a viral vector encoding fat-1 to the heart of a rat animal model (Example 7). However, there is not actual reduction to practice, and thus no evidence of having administered a ‘therapeutically effective amount’ to the subject. 

Kimmerling et al is considered relevant prior art for having taught a method of treating inflammation in a mouse model, the method comprising the step of administering a viral vector comprising a mammalianized fat-1 (mfat-1) gene (pg 88, 4.2.1.2, “mammalian codon-optimized fat-1…obtained from Dr. Kang”). Kimmerling et al taught that systemic administration conferred protection against synovial inflammation (pg 121, last ¶). 

Neither Kang et al nor Kimmerling et al teach the mammalianized fat-1 coding region to comprise a cDNA that is 100% identical to the polynucleotide sequence encoding fat-1 of SEQ ID NO:1.
However, prior to the effective filing date of the instantly claimed invention, Cheng et al is considered relevant prior art for having taught an expression vector comprising a mammalianized fat-1 (mfat-1) gene whose coding region (start codon to stop codon) is 100% identical to instant SEQ ID NO:1 (Supplementary Table 1, start codon to stop codon) for fat-1 expression in a mammalian organism.
Nucleotides 1-22 of SEQ ID NO:1 are non-coding, and thus not dispositive for patentability of a mammalianized fat-1 gene.
 	Nucleotides 1232-1248 of SEQ ID NO:1 are non-coding, and thus not dispositive for patentability of a mammalianized fat-1 gene.
The "mere existence of differences between the prior art and an invention does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art."Id.
Kimmerling et al taught that the mammalianized fat-1 nucleotide sequence from Dr. Kang was modified at the 5’ and 3’ ends to allow for ease in inserting the gene into the lentiviral vector (pg 88, 4.2.1.2).
Similarly, instant specification discloses 5’ and 3’ primers used to clone the mfat-1 cDNA to be modified to comprise restriction cloning sites immediately adjacent to the mfat-1 translation start codon and translation stop codon (pg 10, “method for constructing the viral vector…”).
The instant specification fails to disclose an element of criticality for 22 non-coding nucleotides 5’ and the 16 non-coding nucleotides 3’ to the mfat-1 coding region of SEQ ID NO:1. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first fat-1 cDNA, as taught by Kang et al and/or Kimmerling et al, with a second fat-1 cDNA, i.e. a mammalian codon-optimized fat-1 cDNA, as taught by Cheng et al, in a method of treating an inflammatory- or autoimmune-related disease in a subject with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first fat-1 cDNA with a second fat-1 cDNA, i.e. a mammalian codon-optimized fat-1 cDNA having 100% identity to the mfat-1 coding region of SEQ ID NO:1, because those of ordinary skill in the art recognized that fat-1 is an invertebrate gene (C. elegans) and that expression of the artisan’s gene of interest is improved when codon-optimized for the host organism, as successfully demonstrated by Cheng et al, who successfully expressed a mammalianized fat-1 (mfat-1) cDNA whose coding region (start codon to stop codon) is 100% identical to instant SEQ ID NO:1, and Kimmerling et al taught administration of viral vector encoding mammalianized fat-1 to a mammalian (mouse) subject.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 26, Kang et al disclosed wherein the subject to be treated may be suffering from multiple sclerosis [0011].
With respect to Claim 31, Kang et al disclosed the nucleic acid vectors, e.g. viral vectors [0032], are formulated with a pharmaceutically acceptable carrier, and may be administered via oral, parenteral, intravenous, intramuscular, intradermal, subcutaneous, or inhalation routes [0009].
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

Conclusion
12. 	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633